This was an application on behalf of the defendant in error for a writ of mandamus to require the State Insurance Commissioner to issue a permit to do business as an automobile concern in this state. The district court issued a writ in mandamus and refused to stay execution upon application of the State Insurance Commissioner, and thereupon the State Insurance Commissioner appealed and applied to this court for such stay, which was on July 13, 1936, *Page 93 
denied. On July 14, 1937, the defendant in error filed its motion to dismiss alleging in substance that House Bill 304, c. 51, art. 6, of the Session Laws 1937, has become effective and defendant in error is now licensed. On July 27, 1937, this court called for a response by the plaintiff in error, but none has been filed. No excuse is offered for such failure, and this court will consider the motion confessed.
The appeal is dismissed.
OSBORN, C. J., and PHELPS, CORN, GIBSON, and HURST, JJ., concur. BAYLESS, V. C. J., and RILEY, WELCH, and DAVISON, JJ., absent.